Citation Nr: 1331875	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  11-29 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for fluctuating eyesight/cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active military service from November 1967 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions in January 2010 and August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal for an initial compensable rating for fluctuating eyesight/cataracts.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to an initial compensable rating for fluctuating eyesight/cataracts. 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.


The issue of entitlement to an initial compensable rating for fluctuating eyesight/cataracts was developed for appellate consideration. In correspondence dated and received in August 2013, the Veteran indicated that he wished to withdraw his appeal as to an initial compensable rating for fluctuating eyesight/cataracts; therefore, that issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on that claim. 38 C.F.R. § 20.204. Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.

ORDER

The appeal for an initial compensable rating for fluctuating eyesight/cataracts is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


